Citation Nr: 0922344	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for a thoracolumbar spine condition, residuals of a 
fracture.

2.  Entitlement to an initial compensable evaluation for 
headaches, residual of a head injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953, including combat service in the Republic of Korea, and 
his decorations include the Combat Infantryman Badge and 
Purple Heart Medal.  He had a subsequent period of service 
from January 1954 to March 1957 of which the character of 
discharge was such as to preclude the award of compensation 
benefits by the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 rating 
decisions of the VA Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In the testimony at the hearing before the undersigned Acting 
Veterans Law Judge, dated in March 2009, the issue of 
entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD) was 
raised.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
knee condition and entitlement to service connection for a 
left knee condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal of entitlement to an 
evaluation in excess of 40 percent disabling for a 
thoracolumbar spine condition, residuals of a fracture, is 
requested.

2.  The Veteran's headache disorder is productive of 
headaches that occurred on average four to five times a week. 

3.  The Veteran had exposure to loud noise in service.

4.  The Veteran currently has bilateral hearing loss and 
tinnitus.

5.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss and tinnitus are 
attributable to his exposure to loud noise during his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran regarding the issue of whether he filed a timely 
appeal on the issue of entitlement to an evaluation in excess 
of 30 percent disabling for multiple sclerosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for an initial 10 percent evaluation, and no 
higher, for headaches, residual of a head injury, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2008).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

4.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In regard to the Veteran's claim of entitlement to an initial 
compensable evaluation for headaches, residual of a head 
injury, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection. Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records, including records from East Texas Medical Center, 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in April 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Dismissal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In a statement 
submitted by the Veteran, dated in March 2009, the Veteran 
requested to withdraw his appeal of the issue of entitlement 
to an evaluation in excess of 40 percent disabling for a 
thoracolumbar spine condition, residuals of a fracture.  The 
Board thus does not have jurisdiction to review the appeal of 
entitlement to an evaluation in excess of 40 percent 
disabling for a thoracolumbar spine condition, residuals of a 
fracture, claim and it is dismissed.

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for headaches, 
residual of a head injury, and assigned a noncompensable 
evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The Veteran contends that his headache disability is 
more severe than contemplated by a noncompensable evaluation.  

Pursuant to Diagnostic Code 8100, a 50 percent evaluation 
requires that the disability be manifested by very frequent 
and prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  A 30 percent rating under 
this code is warranted when the disability is manifested by 
headaches, with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent rating requires that the condition be productive 
of headaches with characteristic prostrating attacks 
averaging one in two months over last several months.  
Finally, a noncompensable rating is assigned for headaches 
with less frequent attacks.

In a private treatment notes, dated in April 2002 and August 
2002, the Veteran was reported to deny frequent headaches.

In April 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) neurological examination.  The Veteran 
indicated that he gets a headache four times a week that will 
last one hour until medication alleviates that pain.  He 
stated that the pain starts in the forehead and migrates 
across like a band.  He denied nausea, vomiting, 
photosensitivity, and blurred vision associated with the 
headaches.  The Veteran reported that he feels light headed 
when he has the headaches but that there have been no 
incapacitating episodes.  Upon examination the Veteran was 
noted to have normal cranial nerves, gait, and coordination.  
The Romberg test was normal and there was normal sensations 
and motor power in all four extremities.  No nystagmus, 
ataxia, dysmetria, tremor, or other involuntary movements 
were found.  The examiner diagnosed the Veteran with atypical 
headaches.

In August 2004 VA treatment records, the Veteran reported 
intense pain in the right sternocleidomastoid followed by a 
severe headache.

In June 2007 the Veteran was afforded a VA C&P general 
medical examination.  The Veteran reported that since being 
struck by shrapnel in service he has had headaches which are 
right parietal in location approximately twice a week.  He 
stated that the headaches are not throbbing and that there is 
no nausea, vomiting, or visual symptoms associated with the 
headaches.  The Veteran indicated that they last 60 to 90 
minutes and they resolve after taking Ibuprofen.  He reportes 
some light sensitivity associated with the headaches.

In September 2008 the Veteran was afforded a VA C&P general 
medical examination.  The Veteran reported that he has 
headaches four or five days out of the week.  He indicated 
that he takes Excedrin for his headaches and that the 
headaches are frontal without radiation.  The Veteran stated 
that he did not have any associated blurred vision, diplopia, 
nausea, or vomiting associated with his headaches.  He 
reported that he is sensitive to light but not to sounds or 
smells.  The Veteran did not report any dizziness or syncopal 
attacks.

The Veteran, in his hearing before the undersigned Acting 
Veterans Law Judge, indicated that over the past few years he 
has had headaches, on average, five times a week and that he 
has consistently treated his headaches with Ibuprofen and hot 
showers.  C.A., a witness, indicated at the hearing, that the 
Veteran spends nearly all of his time inside due to light 
exacerbating his headaches.  C.A. reported that she replaced 
the curtains in their home with heavy material to prevent 
light from aggravating or bringing on the Veteran's 
headaches.

In light of the evidence, the Board finds that entitlement to 
an initial evaluation of 10 percent disabling, and no higher, 
for headaches, residual of a head injury is warranted.  The 
Veteran's symptoms of recurrent severe headaches multiple 
times a week most nearly approximate the criteria for an 
evaluation of 10 percent disabling.  The Veteran's headache 
disability does not manifest in prostrating attacks once a 
month and, therefore, an evaluation in excess of 10 percent 
disabling is not warranted.  Accordingly, an evaluation of 10 
percent, and no higher, for headaches, residual of a head 
injury, is granted.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has have not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current hearing loss and tinnitus disabilities are 
due to his exposure to loud noise in service and, in 
particular, his exposure to combat noise.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any hearing loss or tinnitus.  
However, the Veteran's service treatment records reveal that 
the Veteran was treated for a shrapnel wound to the forehead 
due to a grenade explosion in the Republic of Korea in March 
1951.  Upon examination at separation from service in April 
1953 the Veteran was no noted to have any hearing loss or 
tinnitus.  The Board notes that the Veteran's record of 
service (DD 214 and subsequent update) reveals that the 
Veteran was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.

In May 2003 the Veteran underwent a private audiological 
examination.  The Board notes that it may not use the results 
from these tests when evaluating the Veteran's current level 
of auditory impairment because the graphs were not 
accompanied by numerical results.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 
(1995).  Furthermore, while speech recognition results were 
provided, it is unclear whether the results comply with 
38 C.F.R. § 4.85(a) and, therefore, cannot be considered.  
However, the Board notes that the physician diagnosed the 
Veteran with bilateral sharply sloping moderate to profound 
sensorineural hearing loss.

In October 2003 the Veteran was afforded a VA C&P 
examination.  On the examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
60
95
105
LEFT
-
45
65
95
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 in the left ear.

The Veteran reported that he was exposed to military noise 
from heavy artillery, rifle fire, grenades, and mortar fire.  
He indicated that he had progressive hearing loss since about 
1961 or 1962 and has had tinnitus for the prior 10 years.  
The Veteran stated that he owns firearms but uses hearing 
protection when firing them.  The examiner diagnosed the 
Veteran with bilateral mild to severe, predominantly high 
frequency sensorineural hearing loss and bilateral recurrent 
tinnitus.  The examiner rendered the opinion that it was most 
likely that the Veteran's current hearing loss and tinnitus 
occurred subsequent to active duty and, therefore, it was 
less likely than not that the Veteran's hearing loss and 
tinnitus were related to his military service.

In a letter submitted by a private audiologist, dated in 
December 2004, the Veteran was noted to report that he was 
exposed to loud noise in service.  The audiologist indicated 
that the Veteran was exposed to acoustic trauma in service as 
evidence by the Veteran's wounding by an enemy hand grenade 
indicated in the medical records available.  The audiologist 
rendered the opinion that "I do feel that it is at least as 
likely as not that [the Veteran's] hearing loss and 
associated tinnitus was caused by or contributed to by his 
exposure to acoustic trauma during his military service."

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus is warranted.  The 
Veteran's service personnel records reveal that the Veteran 
was involved in combat and, therefore, exposed to loud combat 
noise.  The Veteran's service treatment record, while not 
revealing any complaint, diagnosis, or treatment for hearing 
loss or tinnitus, reveal that the Veteran was treated for a 
shrapnel wound to the forehead due to a grenade explosion in 
service.  The results of audiometric testing, performed in 
October 2003, reveal that the Veteran has a current bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  While 
a VA examiner, in his report of examination dated in October 
2003, rendered the opinion that the Veteran's hearing loss 
and tinnitus were not caused by the Veteran's exposure to 
loud noise in service, the Veteran's hearing loss and 
tinnitus were noted to be at least as likely as not due to or 
contributed to by the Veteran's exposure to loud noise in 
service in a letter from a private audiologist, dated in 
December 2004.  As such, the Board finds that the evidence in 
support of the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for tinnitus is at least in relative 
equipoise with the evidence against the claims and, 
therefore, the Veteran prevails.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral hearing loss and tinnitus is 
granted.


ORDER

The appeal of entitlement to an evaluation in excess of 40 
percent disabling for a thoracolumbar spine condition, 
residuals of a fracture, is dismissed.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an initial compensable 
evaluation of 10 percent disabling, and no higher, for 
headaches, residual of a head injury, is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

REMAND

The Veteran seeks entitlement to service connection for a 
right knee condition and entitlement to service connection 
for a left knee condition.  The Veteran contends that his 
current degenerative joint disease of the right and left knee 
is due to his active service.

Review of the Veteran's service treatment records reveal that 
he was treated for a left knee sprain in June 1951.  Upon 
examination at separation from the Veteran's first period of 
service in April 1953 the Veteran was not noted to have any 
lower extremity or musculoskeletal abnormalities.

In September 2008 the Veteran was afforded a VA C&P general 
medical examination.  The examiner reported that he had right 
and left knee sprains in service with normal X-rays of the 
knees.  The examiner diagnosed the Veteran with degenerative 
joint disease of the left and right knee.  However, the 
examiner did not opine as to the etiology or onset of the 
Veteran's right or left knee disabilities.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is diagnosed with degenerative 
joint disease of the right and left knees, his service 
treatment records reveal that he was involved in a car 
accident in service and injured his left knee in a fall in 
service, and he reports that he has had recurrent knee 
problems since service.  As such, the Board finds that it 
must remand these claims for the Veteran to be afforded a VA 
medical examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As noted above, in 
the report of a September 2008 VA C&P general medical 
examination the examiner diagnosed the Veteran with 
degenerative joint disease of the right and left knees; 
however, the examiner did not render an opinion regarding the 
etiology of the Veteran's current knee conditions.  As such, 
the Board has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any knee condition found.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
If a right and/or left knee condition is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's right 
and/or left knee condition is related to 
or had its onset during service.  In 
offering these impressions, the examiner 
must acknowledge and discuss the 
Veteran's report of a continuity of 
symptomatology since service.  The 
examiner must comment upon the 
examination report dated in September 
2008.  The examiner must provide a 
complete rationale any stated opinion.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


